PER CURIAM.
Petitioners, Leslie Fay Retail Outlets, Inc. and The Leslie Fay Companies, Inc. ask this Court to grant their petition for common law certiorari and quash a non-final order of the trial court denying their motion to dismiss or stay the action filed in Dade County in favor of a prior action filed in the Supreme Court of the State of New York. We grant the petition for certiorari and quash the non-final order.
We find this case is determined by our opinion in Polaris Public Income Funds v. Einhorn, 625 So.2d 128 (Fla. 3d DCA 1993). As in Polaris, this case involves actions identical in parties and issues so as to be unnecessarily duplicative of the first-filed New York suit. The Dade County suit is subsumed within the New York proceedings. Respondent, a California corporation, will not be prejudiced by proceeding in the New York action.
Principles of comity are different from those of jurisdiction and choice of law, and as such, .they are also analyzed differently. “Principles of comity between sovereigns suggest that a court of one state should stay a proceeding pending before it on grounds that a prior filed case involving substantially the same subject matter and parties is pending in another state’s courts.” Polaris, 625 So.2d at 129 (quoting Bedingfield v. Bedingfield, 417 So.2d 1047, 1048 (Fla. 4th DCA 1982), review dismissed, 427 So.2d 736 (Fla.1983)).
We grant the writ- of certiorari, quash the order under review and remand with instructions to grant the stay.